Citation Nr: 1709121	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tempomandibular joint disorder (TMD).

2.  Entitlement to a rating in excess of 10 percent prior to July 21, 2015, and in excess of 20 percent from July 21, 2015, for a lumbar spine disability.

3.  Entitlement to a rating in excess of 10 percent for a right foot disability, outside a period of convalescence.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from July 1993 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2012, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in November 2015.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issues of entitlement to service connection for TMD and entitlement to increased ratings for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period (and outside a period of convalescence), the Veteran's service-connected right foot disability has been manifested by pain, swelling, and the inability to stand or walk for long durations; there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the right foot disability resulted in a disability level and symptomatology not contemplated by the rating schedule.






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right foot disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes 5003, 5010, 5276-84 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify is satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she withdrew her request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Foot Disability

In September 2009, the Veteran submitted her claim for an increased rating, which was denied by an April 2010 rating decision.  In September 2014, she was granted a temporary total rating of 100 percent from August 16, 2013, to October 31, 2013, for undergoing right foot surgery.  Afterwards, she continued to receive her 10 percent rating.  The Veteran asserts that she is entitled to a higher rating.  She reports that she continues to experience pain and swelling and that she is unable to walk or stand for extended periods due to severe pain.  She also reports that she wears orthotics.  Finally, she reports that she has missed several days of work due to her right foot disability.

The RO has rated the Veteran's residuals from a right bunionectomy with mild degenerative arthritis under Diagnostic Code 5010-5280, which evaluates arthritis due to trauma under Diagnostic Code 5003, which in turn evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Codes, in this case Diagnostic Code 5280.  38 C.F.R. § 4.71a.  If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joints with occasional incapacitating exacerbations.  Id. 

Under Diagnostic Code 5276 for pes planus, a 10 percent rating is assigned for moderate bilateral pes planus with a weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 20 percent rating is assigned for severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 30 percent rating is assigned when there is pronounced unilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5280 for unilateral hallux valgus, a 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe or for postoperative hallux valgus with resection of the metatarsal head, which is the maximum rating that is allowed under this Diagnostic Code  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5281 for hallux rigidus, hallux rigidus is rated as severe hallux valgus.  38 C.F.R. § 4.71a.  

Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5279 evaluates metatarsalgia (Morton's disease), Diagnostic Code 5282 evaluates hammer toe, and Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a.  The record does not show that the Veteran has any of these disabilities.  Therefore, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable and will not be discussed further.  

Diagnostic Code 5284 evaluates other foot injuries.  However, this Diagnostic Code is not applicable in this case.  In particular, the Veteran is service-connected for residuals from a right bunionectomy with mild degenerative arthritis.  Foot arthritis and hallux valgus are specifically provided for in the schedular rating criteria.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5280.  

In Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) addressed the application of Diagnostic Code 5284, for other foot disabilities, when a Veteran's service-connected foot disability was specifically provided for in the schedular rating criteria.  VA argued that because pes planus is specifically addressed by Diagnostic Code 5276, and hallux valgus is specifically addressed by Diagnostic Code 5280, to rate those foot disabilities under Diagnostic Code 5284 would be rating by analogy, which is not permitted when there is a Diagnostic Code that is specifically labeled with the name of a particular condition.  The Court agreed, holding that to rate under Diagnostic Code 5284, for "Foot injuries, other," would not be rating by analogy, as to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related Diagnostic Codes redundant.  As such, in this case, Diagnostic Code 5284 is not for application since specific Diagnostic Codes are provided for the Veteran's service-connected disability and it is not necessary to rate the foot disabilities by analogy.

The Veteran's treatment records show she has treated for right foot pain since September 2009 when she filed her increased rating claim.

At an April 2010 VA examination, the Veteran reported right foot pain with 1 to 3 flare-ups per month that lasted 1 to 2 days.  However, she reported having no limitations with standing or walking.  On examination, she had tenderness but retained an appropriate gait.  She had no muscle atrophy of the right foot.  She was diagnosed with residuals from a right bunionectomy, moderate hallux valgus with minimal osteoarthritis, moderate pes planus, a small calcaneal tuberosity, mild mid-tarsal faults, and narrowing of the sinus tarsal.

In June 2010, the Veteran started using custom foot orthoses, but she continued to treat for foot pain.  In August 2013, she underwent right foot surgery, for which she was granted a temporary 100 percent rating for convalescence.  Afterwards, she continued to treat for foot pain.

At a July 2015 VA examination, the Veteran continued to report having right foot pain resulting in difficulty with balance as she walked on the side of her foot.  On examination, the Veteran had less movement than normal, pain on weight-bearing and decreased right great toe range of motion.  The Veteran was diagnosed with hallux valgus, hallux rigidus, and residuals from a bunionectomy.  The examiner noted that the Veteran's hallux valgus and hallux rigidus produced severe symptoms with the function equivalent to amputation of the great toe.  The examiner also reported that the functional impact of the Veteran's right foot disability was frequent limitations walking and standing greater than 30 minutes.

Having reviewed the evidence of record, the Board concludes that a higher rating for the Veteran's right foot disability is not warranted.
While the Veteran was diagnosed with moderate pes planus at the April 2010 VA examination, no pes planus was noted at the July 2015 VA examination.  Furthermore, even if pes planus was shown consistently throughout the appeal period, it is noted that unilateral moderate pes planus is entitled to only a 10 percent rating.  As such, a higher rating under Diagnostic Code 5276 is not warranted.

At the July 2015 VA examination, it was noted that the Veteran's right foot disability was manifested by less movement than normal, pain on weight-bearing, decreased right great toe range of motion, and was productive of severe symptoms with the function equivalent to amputation of the great toe.  Under Diagnostic Code 5280 for unilateral hallux valgus, a 10 percent rating is warranted for severe hallux valgus if it is equivalent to amputation of the great toe.  Similarly, under Diagnostic Code 5281 for hallux rigidus, hallux rigidus is rated as severe hallux valgus.  For both Diagnostic Code 5280 and Diagnostic Code 5281, the 10 percent rating currently assigned for the Veteran's service-connected disability is the maximum rating that is allowed under those Diagnostic Codes.  As such, higher ratings under Diagnostic Code 5280 and Diagnostic Code 5281 are not available.

The Board is sympathetic to the concerns that have been voiced, and acknowledges that the Veteran's right foot disability undoubtedly causes her some difficulty.  However, the record contains no evidence showing that her right foot disability rating is not contemplated by the assigned rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

The Veteran has not specifically identified any right foot disability symptoms which would merit a higher schedular rating.  Rather, the right foot disability symptoms that have been described, which are mainly pain, swelling, and being unable to stand or walk for a long duration, are consistent with the assigned 10 percent rating.
The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008).

As discussed above, the objective medical evidence clearly shows that the Veteran meets the enumerated criteria for a 10 percent rating for her right foot disability.

Turning to the extraschedular considerations, the evidence suggests that the symptomatology of the Veteran's right foot disability is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's right foot disability was applied to the applicable rating criteria, General Counsel opinions, and case law.  The Veteran was appropriately assigned a 10 percent rating under Diagnostic Code 5010-5280.  Diagnostic Code 5280 contemplates symptoms such as pain, stiffness, weakness, and limitations of use.  As such, the schedular rating that is assigned has considered all of the Veteran's service connected right foot disability symptomatology.  Moreover, the Veteran is already in receipt of the maximum disability rating for her right foot disability as discussed above, and she has not alleged (nor does the evidence of record show) that her right foot disability is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

Accordingly, a rating in excess of 10 percent for a right foot disability is not warranted, and the Veteran's claim is denied.


ORDER

A rating in excess of 10 percent for a right foot disability, outside a period of convalescence, is denied.


REMAND

Regarding the Veteran's service-connection claim for TMD, her STRs show that she was treated for TMD in May 1998.  In July 2007, she treated for ongoing TMD.  She asserts that she has continually had TMD since her active service.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current TMD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's increased rating claim for a lumbar spine disability, she was afforded A VA examination in July 2015.  However, in May 2016, the Veteran reported worsening of her lumbar spine disability.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current TMD either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected lumbar spine disability.

In so doing, the examiner should ensure, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


